DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The IDS filed 5/12/16 has portions that have not been considered as the following pages contain numerous incomplete document numbers – pages 21-29. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5.	Claim 10 recites the limitation "core to backsheet laminate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al. US Patent Application Publication 2012/0316523 in view of Teranishi et al. USPN 6302872.

As to claims 1,  5,  and 10, Hippe teaches an absorbent article 10 for personal hygiene having a wearer-facing side, a garment-facing side and a longitudinal axis 36 and transversal axis 2 (Figure 1), the article comprising: a topsheet 18 on the wearer-facing side; a backsheet 20 on the garment-facing side; an absorbent core14  between the topsheet and the backsheet (paragraph 0039), the absorbent core 14 having a top side and a bottom side, the absorbent core comprising an absorbent material comprising a superabsorbent polymer 66 (paragraph 0048); the backsheet comprising a plastic film (paragraph 0031), the plastic film having a longitudinal tear strength capable of being measured in N/cm; the absorbent core being partially attached to the plastic film of the backsheet by a first glue having a first glue application area and a first glue application pattern (paragraphs 0102-0105).  

Hippe does not specifically teach at least a continuous area of about 10 mm in longitudinal direction and about 25 mm in transversal direction of the bottom side of the core is unattached to the backsheet. However, Hippe teaches various configurations for the glue application including a) attachment zones adjacent to longitudinal axis of the absorbent core only (paragraphs 0102-0105, 0110-0113).  Therefore, based on the teaching of Hippe, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed glue application to provide the adhesion appropriate for the use and size of the article without affecting the absorbency or provide a strained appearance to the backsheet (paragraph 0007).  

Hippe is silent as to the core-to-backsheet peel strength, tear strength of the backsheet, and core to laminate shear strength.  Teranishi teaches a high tensile strength of the backsheet is desired so that the backsheet is able to withstand the physical demands of the manufacturing process without rupture (Teranishi Abstract, col. 3, lines 1-13; col. 4, lines 36-45).  While Hippe teaches the reduced core to backsheet adhesion to allow the backsheet to withhold fluids and not exhibit strain in use (Hippe paragraphs 0125-0127).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the backsheet of Hippe to have a tear strength as taught in Teranishi as the combination of Hippe/Teranishi teaches a backsheet with a good tear strength and reduced adhesion between the core and backsheet which solves the same problem as the present invention.
As to claims 2, 3, 6, 12, and 13, Hippe does not specifically teach the claimed first and second glue application.  However, Hippe does teach various configurations for the glue application including a) attachment zones adjacent to the front and back lateral edge of the absorbent core only; b) attachment zone on or adjacent the longitudinal axis of the absorbent core only; and c) attachment zone adjacent the longitudinal side edges of the absorbent core only or any combination of a) to c) (paragraphs 0102-0105, 0110-0113).  Therefore, based on the teaching of Hippe, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed first and second glue application to provide the adhesion appropriate for the use and size of the article without affecting the absorbency or provide a strained appearance to the backsheet (paragraph 0007).  

As to claim 4, the first glue application pattern comprises glue filaments, swirls, miniswirls, and/or glue fibers (Hippe paragraph 0098). 
As to claim 11, the absorbent material of the absorbent core comprises less than about 20% of cellulosic fibers, by weight of the absorbent material (paragraphs 0065-0067). 

9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al. US Patent Application Publication 2012/0316523 in view of Teranishi et al. USPN 6302872 and further in view of Wirtz et al. US 201/0005622. 
As to claim 7, Hippe teaches the absorbent core may comprise one or more channels (paragraph 0126).  Hippe dos not specifically teach the first and second channels are disposed on opposing sides of the longitudinal axis.  Wirtz teaches an absorbent article having longitudinal channels for the benefit of providing fast liquid acquisition which reduces risk of leakages.  The channels also help avoid saturation of the absorbent layer in the region of fluid discharge (Wirtz paragraphs 0117, 0118, 0124).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the invention of Hippe with longitudinal channels for the benefits taught in Wirtz.  The channels of Hippe/Wirtz are disposed on opposing sides of the longitudinal axis (Wirtz, Figures 14 and 15). 
As to claim 8, Hippe teaches the channels are at least partially not attached to the backsheet (paragraphs 0126-0127). 


As to claim 9, Hippe does not teach the claimed glue application.  However, Hippe teaches one or more channels and various patterns of glue application where the attachment zones are outside of the one or more channels (paragraphs 0118, 0126-0127). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed glue application to improve the conformity of the diaper, provide integrity to the diaper, and reduce tension line and wrinkles of the backsheet (paragraph 0126) as taught by Hippe. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1,4,5, and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, and 10 of U.S. Patent No. 10736795.  Although the conflicting claims are not identical, they are not patentably distinct from each other because although the claims of the present application are a broader recitation than the claims of the patent, the claims substantially overlap the claims of the patent.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781